DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/634,614 filed January 28, 2020. Claims 18-34 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21-23, 27, 31, & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen (Pre-Grant Publication 2013/0214331) in view of Kikuchi (Pre-Grant Publication 2010/0288998).
Regarding claim 18 & 33, Laukkanen disclose a semiconductor device comprising: 
At least one semiconductor layer (Fig. 1, 1; Paragraph [0041]) that is a III-V compound semiconductor layer.
A corresponding crystalline terminating oxide layer (2) formed on the semiconductor layer, wherein the surface symmetry of the crystalline 
Laukkanen further discloses the semiconductor device can be used in a transistor, LED, photodiode, or semiconductor laser structure (Claim 21 & 22).

Laukkanen does not explicitly disclose the semiconductor device comprising a stacked configuration of a plurality of semiconductor layers and the semiconductor device is a quantum well device. However Kikuchi disclose a light emitting device comprising:
A stacked configuration of repeated plurality of semiconductor layers (Fig. 1, 5a & 5b) to form a quantum well device (Paragraph [0021]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the semiconductor device as a quantum well stacked structure because the quantum well structure of a plurality of semiconductor layers will allow for a multiple quantum well structure having multi-wavelength emission having improved luminous efficiency (Paragraph [0021]). 

Regarding claim 21, Laukkanen further discloses:
The crystalline terminating oxide layer is a crystalline compound semiconductor oxide layer (Paragraph [0043 & 0045]).

Regarding claim 22, Laukkanen and Kikuchi disclose all of the limitations of claim 18. The combination of Laukkanen and Kikuchi would form a stacked structure wherein the semiconductor layers (1 & 2) of Laukkanen would be repeatedly stacked to form a multiple quantum well structure as disclosed by layers (5a & 5b) of Kikuchi therefore the quantum well would comprise a corresponding crystalline terminating oxide layer. 

Regarding claim 23 & 27, Laukkanen disclose a semiconductor device comprising:
at least one of the semiconductor layer (Fig. 1, 1; Paragraph [0041])) is a III-V compound semiconductor layer.
Forming onto the at least one compound semiconductor layer a corresponding crystalline terminating oxide layer (2) by absorption of oxygen atoms (Paragraph [0041 & 0045]), wherein the surface symmetry of the crystalline terminating oxide can be (2x3) or (1x1) when the III-V compound semiconductor layer is InP,  (3x1) or (3x3) when the III-V compound semiconductor layer is InAs, c(4x2), (4x3), (3x1) and (3x2) or (3x1) or (3x3) when the III-V compound semiconductor layer is InGaAs, - 
Laukkanen further discloses the semiconductor device can be used in a transistor, LED, photodiode, or semiconductor laser structure (Claim 21 & 22).

Laukkanen does not explicitly disclose the semiconductor device comprising a stacked configuration of a plurality of semiconductor layers operable to accommodate charge carriers wherein a semiconductor layer is formed directly above the formed crystalline terminating oxide layer. However Kikuchi disclose a light emitting device comprising:
A stacked configuration of repeated plurality of semiconductor layers (Fig. 1, 5a & 5b) to form a quantum well device and operable to accommodate charge carriers (Paragraph [0021]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the semiconductor device as a quantum well stacked structure because the quantum well structure of a plurality of semiconductor layers will allow for a multiple quantum well structure having multi-wavelength emission having improved luminous efficiency (Paragraph [0021]) wherein the semiconductor layers (1 & 2) of Laukkanen would be repeatedly stacked to form a multiple quantum well structure as disclosed by Kikuchi and therefore the 

Regarding claim 31, Laukkanen further discloses:
depositing tin atoms onto the first semiconductor layer before absorbing an oxygen flux into a surface of the first semiconductor layer (Paragraph [0030]).

Regarding claim 32, Laukkanen and Kikuchi disclose all of the limitations of claim 23. The combination of Laukkanen and Kikuchi would form a stacked structure wherein the semiconductor layers (1 & 2) of Laukkanen would be repeatedly stacked to form a multiple quantum well structure as disclosed by layers (5a & 5b) of Kikuchi therefore a second corresponding crystalline terminating oxide layer would be formed onto a III-V compound semiconductor layer which has been formed on a previously formed crystalline terminating oxide layer . 


Claim 20 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen (Pre-Grant Publication 2013/0214331) in view of Kikuchi (Pre-Grant Publication 2010/0288998) as applied to claims 23 above, and further in view of Wang (US Patent 11,037,782).
Regarding claim 20, Laukkanen and Kikuchi disclose all of the limitations of claim 23. Neither reference explicitly disclose the crystalline terminating oxide layer comprises hydrogen and/or nitrogen. However Wang disclose a semiconductor device comprising:
forming a crystalline oxide material (Fig. 2-4, 32) on a group III-V semiconductor layer (22) by exposing to oxygen to form the crystalline oxide material having a particular surface symmetry such as (3x1) (Paragraph [0062]).
Wang further discloses a hydrogen exposure step (Fig. 1, s104 & Paragraph [0064]) wherein crystalline oxide layer is exposed to atomic hydrogen.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the crystalline oxide layer comprising hydrogen because it will change the symmetry of the crystalline oxide from 3x1 to 3x2 and improve electrical characteristics of the crystalline oxide layer (Paragraph [0064]).
 
Regarding claim 34, 
forming a crystalline oxide material (Fig. 2-4, 32) on a group III-V semiconductor layer (22) by exposing to oxygen to form the crystalline oxide material having a particular surface symmetry such as (3x1) (Paragraph [0062]).
Wang further discloses: the process to implement the electronic device can be stored in a non-transitory storage medium containing computer program instructions executable by a computerized device (Paragraph [0042]).

It would have been obvious to those having ordinary skill in the art at the time of invention to allow the method to be executed via processing hardware because it will allow various components of the device to be formed while interacting with other system components for performing various functionalities simultaneously (Paragraph [0042]).

Allowable Subject Matter
Claims 19, 24-26, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 19 is considered allowable because none of the prior art either alone or in combination discloses the crystalline terminating oxide layer is implemented as a buried layer within the semiconductor device.

Claim 28 is considered allowable because none of the prior art either alone or in combination discloses implementing the crystalline terminating oxide layer as a buried layer within the semiconductor device.
Claim 29 is considered allowable because none of the prior art either alone or in combination discloses the crystalline terminating oxide layer concurrently with fabrication of the neighbouring epitaxial semiconductor layer.
Claim 30 is considered allowable because none of the prior art either alone or in combination discloses the crystalline terminating oxide layer prior to fabrication of the neighbouring epitaxial semiconductor layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818